Citation Nr: 0514966	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

2.  Entitlement to an effective date prior to May 8, 2001, 
for a grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to March 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted service connection 
for diabetes mellitus, effective July 9, 2001 and declined to 
reopen a claim of service connection for hearing loss, 
finding that new and material evidence had not been received.  
Regarding the effective date for the grant of service 
connection for diabetes, the veteran contends that the 
effective date should be January 30, 1997.  In March 2003 the 
RO awarded an earlier effective date of May 8, 2001, for the 
grant of service connection for diabetes mellitus, and the 
veteran was informed that such award constituted a partial 
grant as to that claim.  The case was previously before the 
Board in December 2003, when it was remanded to the RO to 
provide notice of the Veterans Claims Assistance Act of 2000 
(VCAA), and to "provide the veteran any further assistance 
or notification required."  


FINDINGS OF FACT

1.  An unappealed rating decision in April 1998 denied the 
veteran's claim of service connection for hearing loss 
essentially on the basis that such disability was not shown 
to be related to service.  

2.  Evidence received since the April 1998 rating decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether the veteran's 
hearing loss is related to service, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The veteran was separated from active duty in March 1968; 
his initial claim seeking service connection for diabetes 
mellitus was received on November 14, 2001; the effective 
date of liberalizing legislation authorizing presumptive 
service connection for Type II diabetes in Vietnam veterans 
based on exposure to herbicides is May 8, 2001.  
CONCLUSIONS OF LAW

1.  Evidence received since the April 1998 RO decision is not 
new and material, and the claim of service connection for 
hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  An effective date prior to May 8, 2001, for the grant of 
service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by October 2001 and February 2004 correspondence 
from the RO, and by a supplemental statement of the case 
(SSOC) issued in July 2004.  He was properly (See VAOPGCPREC 
8-2003 (Dec. 2003)) provided VCAA notice on the 
"downstream" issue of the effective date for an award of 
service connection by a July 2002 statement of the case 
(SOC), and by March 2003 and July 2004 SSOCs.  Although he 
was provided VCAA notice subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the April 1998 RO decision, in the SOC, 
in the October 2001 and February 2004 correspondence, and in 
the July 2004 SSOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  

Regarding notice content, the SOC, and the March 2003 and 
July 2004 SSOCs, informed the veteran of what the evidence 
showed.  He was advised by the February 2004 correspondence 
and the July 2004 SSOC that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Specifically, the 
February 2004 correspondence and the July 2004 SSOC informed 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence sufficient 
to reopen the claim of service connection for hearing loss, 
and the February 2004 correspondence expressly defined "new 
and material evidence."  The SOC, and the March 2003 and 
July 2004 SSOCs, advised him of what the evidence must show 
to establish entitlement to an earlier effective date and 
what information or evidence VA needed from him.  While he 
was not advised verbatim to submit everything he had 
pertinent to the claims, the RO asked him to tell VA "about 
any additional information or evidence that you want us to 
try to get for you."  He was further advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising him to submit everything 
pertinent.  Everything he has submitted has been accepted for 
the record and considered.  

A Decision Review Officer reviewed the claim de novo (see 
July 2002 SOC).  VA has obtained all identified records that 
could be obtained.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  Finally, regarding the claim for an effective date 
prior to May 8, 2001, for a grant of service connection for 
diabetes, it is noteworthy that the critical facts, i.e., 
that the veteran's period of active service ended in March 
1968, and that his original claim of entitlement to service 
connection for diabetes mellitus was received by VA (via 
correspondence from his representative) in November 2001, are 
clearly reflected in the evidence of record.  Thus, the law 
is dispositive, and the Board finds it proper to proceed with 
appellate review.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

New and Material Evidence Claim

An unappealed rating decision in April 1998 denied service 
connection for hearing loss on the basis that the claim was 
"not well grounded" inasmuch as there was no nexus between 
the veteran's current hearing loss and service.  The April 
1998 RO decision is the last final decision of record on the 
claim of service connection for hearing loss.  

Evidence of record in April 1998 included a copy of the 
veteran's DD Form 214, which indicates that his military 
occupational specialty (MOS) was combat engineer, and that he 
served in Vietnam for 11 months and 26 days.  Service medical 
records include a March 1965 report of examination on the 
veteran's enlistment showing that clinical evaluation of his 
ears was normal.  On audiological evaluation, puretone 
thresholds, in decibels (converted for consistency from 
American Standards Association (ASA) to International 
Standard Organization (ISO) standards), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
55
LEFT
15
10
10
35
35

A January 1968 report of examination on the veteran's 
separation from service shows that clinical evaluation of his 
ears was normal.  On audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

The remainder of the service medical records are negative for 
complaints or diagnosis of any ear disorder.  

Postservice evidence includes records from private medical 
care providers, dated from March 1972 to October 1990, 
showing treatment for numerous medical problems, primarily 
related to a spine disorder.  September 1973 and October 1990 
clinic records show diagnoses of otitis media of the left 
ear, and a March 1989 clinic record shows diagnosis of otitis 
media of the right hear.  The remainder of the private 
medical records are negative for any complaints, or diagnosis 
and/or treatment of hearing loss.  

The veteran applied for service connection for tinnitus in 
March 1991.  In his application, he also claimed service 
connection for a low back condition and bilateral "jungle 
rot" of the feet.  Service connection for hearing loss was 
not claimed.  

The earliest postservice evidence showing a hearing loss is a 
June 1991 report of VA audiological examination showing that 
the veteran complained of constant bilateral tinnitus since 
his service in Vietnam.  He reported a history of noise 
exposure from artillery fire while in Vietnam, and from 
exposure to noise from heavy equipment during his reserve 
service.  He had difficulty hearing during conversation, and 
he also experienced earaches.  The diagnoses were bilateral 
tinnitus and bilateral high frequency sensorineural hearing 
loss; moderate to severe in the right ear, and mild to 
moderate in the left ear.  Word recognition was good in the 
right ear and fair in the left ear.  Impedance results were 
normal.  Service connection for tinnitus was granted in an 
October 1991 RO decision.  

Additional private medical records dated from June 1992 to 
January 1994 show treatment the veteran received for problems 
almost entirely related to his back.  The records are 
negative for complaints or diagnosis of any ear disorder, 
including hearing loss.  VA outpatient records dated from May 
1992 to April 1996, along with June 1996 and March 1998 
reports of VA examination of the veteran's spine, are 
likewise negative for complaints or diagnosis of hearing 
loss.  

The veteran's initial application for service connection for 
hearing loss was received by the RO in September 1997.  By an 
April 1998 decision, the RO, in pertinent part, denied 
service connection for hearing loss, finding that the service 
medical records and the postservice medical evidence as of 
that date were negative for competent evidence showing that 
the veteran had hearing loss that was incurred in or 
aggravated by service.  The veteran did not initiate an 
appeal of that decision, and it is final.  38 U.S.C.A. 
§ 7105.  

Evidence received subsequent to the April 1998 rating 
decision includes:

?	VA medical records showing that the veteran was 
hospitalized from January 27 to 29, 2001, after 
diagnosis of malignant otitis externa was shown.  The 
record indicates he presented with an acute onset of 
right ear pain and a fever.  Neurological examination 
was performed routinely "as malignant otitis externa 
can extend and affect cranial nerves."  The veteran's 
cranial nerves were essentially intact except for 
diminished hearing in the right ear.  A wick was placed 
in the external auditory canal to facilitate drainage.  
An ENT nurse examined the veteran on the third day of 
hospitalization and reported that he did not have otitis 
externa.  He did, however, have a ruptured tympanic 
membrane and possible infection.  He improved markedly 
after two days of intravenous antibiotics.  The 
diagnoses on discharge were ruptured right tympanic 
membrane, possible malignant otitis externa, and 
diabetes.  The veteran was to continue on Ciprofloxacin 
for a total of ten days.  

?	A May 2001 report of VA audiological consultation notes 
that the veteran was treated for bilateral otitis 
externa by VA and private medical professionals.  The 
veteran reported that the ear infection seemed to be 
improving, but his tinnitus had become louder than it 
was prior to the recent ear infection.  Clinical 
evaluation revealed an asymmetrical high frequency (2000 
- 4000 Hertz) sensorineural hearing loss, moderate to 
severe in the right ear and mild to moderate in the left 
ear.  Speech recognition was good bilaterally.  The 
audiologist reported that the veteran's hearing was 
slightly worse compared to 1997, and the possible use of 
hearing aids was discussed.  The consultation report 
contains no reference, either by the veteran or the 
examiner, to his military service.  

?	VA outpatient records dated from June to October 2001 
revealing treatment the veteran received primarily for 
diabetes.  The records are negative for clinical 
findings related to his ears.  

?	An April 2002 written statement from the veteran wherein 
he reported, "I now have loss of hearing [and] now have 
to wear hearing aids in both ears.  I have 10% for 
tinnitus and the doctor told me that tinnitus could 
cause the hearing loss.  All I hear is ringing over 
hearing."

?	A September 2002 report of VA spinal examination that is 
negative for clinical findings related to the veteran's 
hearing.  

?	VA outpatient records dated from March 2003 to March 
2004, showing treatment the veteran received primarily 
for diabetes and diabetes-related pathology, and for a 
right inguinal hernia.  Other than a January 2004 
notation of the veteran's history of bilateral decreased 
hearing and tinnitus (but with no mention of the 
veteran's military service in relation to such history), 
the outpatient records are silent as to clinical 
findings of any ear disorder, to include hearing loss.  

As noted above, the veteran's claim of service connection for 
hearing loss was denied in April 1998.  The veteran was 
properly notified of the decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  

[In the case of a claim for benefits that was denied and 
became final during the period beginning on July 14, 1999, 
and ending on the date of enactment of the VCAA (November 9, 
2000), and that was denied because the claim was not "well 
grounded," VA shall, upon the request of the claimant or on 
VA's own motion, order the claim readjudicated under 
38 U.S.C.A. § 5100 et seq., as amended by the VCAA (see Notes 
concerning effective and applicability provisions of the VCAA 
following 38 U.S.C.A. § 5107 (West 2002)).  As the final RO 
decision in this case was issued in April 1998, 
readjudication under 38 U.S.C.A. § 5100 et seq., as amended 
by the VCAA, is not indicated.]

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.]  Here, the petition to reopen was 
filed in June 2001, and the new definition does not apply.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system (here sensorineural hearing loss), may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

It is not in dispute that the veteran was likely exposed to 
noise trauma in service.  As service connection for hearing 
loss was previously denied based on a finding that there is 
no nexus between the veteran's hearing loss and his exposure 
to noise trauma in service, for new evidence to be material, 
it would have to tend to show such a link.  In other words, 
the determinative question in this case is whether there is a 
nexus of current disability to service.  This is a question 
that requires competent (medical) evidence.  See Collette v. 
Brown, 82 F.3d 389 (1996).

Additional medical evidence reflecting VA hospitalization, 
examinations, and outpatient treatment from January 2001 
through March 2004 is "new" in that the RO did not have it 
to review when issuing the April 1998 decision.  However, 
such medical records simply tend to establish that the 
veteran currently carries diagnoses of spinal conditions, 
tinnitus, Type II diabetes, and other medical conditions 
primarily related to diabetes.  This evidence is not material 
to the issue of whether the veteran's hearing loss may be 
related to his service.  

Medical evidence reflecting VA audiological consultation in 
May 2001 is also "new" in that the RO did not have it to 
review when issuing the April 1998 decision.  However, 
consultation report simply tends to establish that the 
veteran now has bilateral hearing loss, a fact not in 
dispute.  The examiner's findings do not tend to establish 
the element of the claim that was the basis for the prior 
denial, i.e., that there is no nexus between the veteran's 
bilateral hearing loss and service.  

Regarding the contentions of the veteran that his current 
bilateral hearing loss is related to service, as a layperson, 
his opinions are not competent evidence, as medical nexus 
opinions require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions merely 
restate his contentions previously made, i.e., that his 
bilateral hearing loss is related to noise trauma in service.  
Thus they are duplicate evidence, and not "new."  
Furthermore, the veteran's April 2002 statement to the effect 
that a VA physician apparently told him that his tinnitus 
could have caused his hearing loss does not serve as 
competent (i.e., medical) evidence that would warrant 
reopening his claim.  The veteran's recollection of what a 
doctor said is not deemed medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

No item of additional evidence received subsequent to the 
RO's April 1998 decision bears directly and substantially 
upon the specific matter at hand, i.e., whether the veteran's 
current hearing loss is related to service.  Hence, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, and is not new and material.  
Accordingly, the claim may not be reopened.

Earlier Effective Date Claim

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  
A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2004).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2004); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section, 38 U.S.C.A. § 1116, establishing a scientific 
evidence review process for the establishment of presumptions 
of service connection for diseases associated with exposure 
to certain herbicide agents.  Pursuant to 38 U.S.C.A. § 1116, 
VA in 2000 requested that the National Academy of Science 
(NAS) assess whether there was a connection between exposure 
to Agent Orange and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published 
notice of a final rule in the Federal Register amending 38 
C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See 66 
Fed. Reg. 23,166-69 (May 8, 2001).  
Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) that allows presumptive 
service connection for Type II diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  

Under the effective date rules in 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114, when VA awards benefits pursuant to a 
liberalizing regulation, the award may not be made effective 
any earlier than the effective date of the liberalizing 
regulation.  Under those provisions, awards based on 
presumptions of service connection established under the 
Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. 
United States Veterans Administration, 32 F. Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).  Court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, which ever 
was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II 
diabetes presumptively due to herbicide exposure are the same 
as rules for other presumptive herbicide conditions.  See 68 
Fed. Reg. 50,906-72 (Aug. 25, 2003).  

As noted, the veteran's service records indicate that he 
served in Vietnam for 11 months and 26 days.  His service 
medical records, to include the January 1968 report of 
examination on separation from service, are negative for 
diagnosis or treatment of diabetes mellitus.  The earliest 
postservice medical evidence showing that the veteran has 
Type II diabetes mellitus is an April 1996 VA outpatient 
record showing diagnosis of same.  VA outpatient treatment 
records dated between June and October 2001 reveal he 
received treatment for Type II diabetes.  
After reviewing the pertinent medical evidence, the RO issued 
the April 2002 rating decision now on appeal that, in 
pertinent part, granted service connection for diabetes, 
rated 20 percent, effective from July 9, 2001.  In his notice 
of disagreement with the April 2002 decision, the veteran 
contended that the effective date for the award of service 
connection for diabetes should be January 30, 1997, as that 
is the date he "made a claim for Agent Orange, and [I] had 
diabetes at that time." 

A thorough review of the claims folder fails to show a claim 
of service connection for any disability dated in January 
1997.  Of record, however, is a VA Form 21-4138 dated in June 
1997, wherein the veteran claimed that "I have respiratory 
problems that are caused by Agent Orange which I wish to have 
evaluated as service connected."  The veteran made no 
reference to diabetes in the June 1997 correspondence.  What 
the record shows is that the first specific reference to a 
claim of service connection for diabetes is contained within 
a letter from his representative, dated in November 2001, 
which expressly indicates that the veteran wished to be 
considered for service connection for diabetes.  

During the course of this appeal, the RO issued a March 2003 
determination that awarded an earlier effective date of May 
8, 2001, for the grant of service connection for diabetes.  
The effective date of May 8, 2001, was assigned to reflect 
that the veteran had diabetes on that date, (and to reflect 
the liberalizing change to 3.309(e) was published in the 
Federal Register, see Liesgang, supra), and that the 
veteran's claim of service connection for diabetes (via the 
November 2001 letter from his representative) was received 
within one year of the change in the law.  The RO further 
informed the veteran that to warrant an effective date 
earlier that May 8, 2001, it needed to be shown that a claim 
of service connection for diabetes was filed prior to that 
date.  

Here, the record clearly establishes that the veteran's 
initial claim of service connection for diabetes in the 
November 2001 correspondence from his representative, which 
specifically requested service connection for the disability.  
The record simply does not corroborate the veteran's claim 
that he applied for service connection for diabetes in 
January 1997.  The only correspondence from the veteran dated 
anywhere near January 1997 is his June 1997 correspondence, 
wherein he expressly limited his service connection claim to 
a respiratory disorder secondary to exposure to Agent Orange.  
There was nothing in the June 1997 application that could be 
construed as "evidencing a belief in entitlement" to 
compensation for diabetes.  See 38 C.F.R. § 3.1(p).  

The veteran essentially argues that he carried a diagnosis of 
diabetes in 1997, and thus he should receive an earlier 
effective date reflecting the fact that he did, in fact, have 
diabetes at the time of his 1997 application of service 
connection for a respiratory disorder secondary to exposure 
to herbicides.  However, even though initial manifestations 
of the veteran's diabetes occurred earlier than May 8, 2001, 
the effective date of the liberalizing issue controls.  Here 
the proper effective date of the diabetes regulation is May 
8, 2001.  See Liesgang, supra.  The grant of service 
connection can be no earlier than the date on which the 
liberalizing change was published in the Federal Register.  
Id. 

The law is clear that a claim must be denied if there is no 
entitlement under the law.  Hence, the law is dispositive of 
the issue.  There is no statutory or regulatory authority 
which would permit the Board to grant an earlier effective 
date in this case.  Thus, as a matter of law, the appeal 
seeking an earlier effective date for the grant of service 
connection for diabetes must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board notes, incidentally, that it has also considered 
whether the veteran would be entitled to an earlier effective 
date under the final stipulation and orders in Nehmer line of 
cases that creates a limited exception to the statutory 
provisions governing the assignment of effective dates.  See 
38 C.F.R. § 3.816.  However, in this case, the Board finds 
that the effective date rules as set forth in Nehmer I and II 
do not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class in 
Nehmer.  As noted in Williams v. Principi, 15 Vet. App. 189 
(2001), the Nehmer stipulation only invalidates denials of 
claims which were denied on or after September 25, 1985, the 
effective date of now-invalidated 38 C.F.R. § 3.311a, and 
prior to the May 1989 date of the Nehmer I court order. As 
the veteran's claim was not denied between September 1985 and 
May 1989, the Board finds that the Nehmer stipulation 
provides no basis for an earlier effective date.  

The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are clearly and 
unmistakably established by the evidence of record.  


ORDER

The appeal to reopen a claim of service connection for 
hearing loss is denied.  

An effective date prior to May 8, 2001, for the grant of 
service connection for diabetes is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


